Citation Nr: 0024909	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  98-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lumbar strain, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1965 to June 
1967.  His service records show that he served in Vietnam and 
that his military decorations include the Combat Infantryman 
Badge and the Bronze Star Medal with "V" device to denote 
valor in combat.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 rating decision by the 
Louisville, Kentucky, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for an increased evaluation in excess of 40 percent for his 
service-connected lumbar strain.

In a July 1999 statement of the veteran, he raised the issue 
of service connection for cervical spine disability.  This 
matter is referred to the RO for action deemed appropriate.


REMAND

The veteran's service medical records show that he received 
treatment for low back strain during active duty.  He was 
subsequently diagnosed after service with lumbar strain on VA 
examination in March 1970 and was granted service connection 
for the same in a March 1970 RO decision.  Initially, he was 
assigned an evaluation of 10 percent for the low back 
disability.  

In an April 1994 RO rating decision, the veteran was granted 
an increased evaluation, to 40 percent, for lumbar strain on 
the basis of severe limitation of motion and pain on motion.  
The April 1994 rating decision considered a private medical 
report, dated in January 1994, from Baptist Health Care 
Center, which shows pain radiating from his low back down 
into his left lower extremity but with normal findings on 
nerve conduction velocity testing.

In October 1996, the veteran reopened his claim and sought a 
higher evaluation in excess of 40 percent for service-
connected lumbar strain.  In support of his claim, he 
appeared for a VA medical examination in November 1996.  He 
also submitted VA medical records, dated from 1995 to 1999, 
and a lay witness statement from his wife dated in April 
1998.  In April 1998, he also presented oral testimony in 
support of his claim at a hearing conducted at the RO.

The report of the November 1996 VA compensation examination 
shows that the veteran's complaints included lumbar pain and 
limitation on motion with a toothache-like sensation in his 
left lower extremity and instability of this limb.  He 
reported that he was unable to sit or stand for extended 
periods of time.  On objective examination, he walked in a 
forward-flexed position.  There was no fixed deformity of his 
lumbar spine and his back musculature was nontender.  On 
range of motion study, he was able to force himself to 
forward flex to 70 degrees, though he began to experience 
back pain at 30 degrees of forward flexion.  He could 
backward extend to 5 degrees with pain.  The examiner 
characterized his right and left lateral flexion and rotation 
as normal.  The veteran experienced no pain on straight leg 
raising and his motor and sensory status was intact.  He 
denied having any neuropathic symptoms manifested by bowel 
and bladder incontinence.  X-rays revealed degenerative 
spondylitic changes of his lumbar spine with marked narrowing 
of the disc spaces at L4-L5 and the presence of a vacuum 
phenomenon, consistent with chronic disc degeneration 
changes.  CT scan of the lumbar spine revealed evidence of 
lumbar facet arthropathy throughout the spine with no 
evidence of spinal stenosis.  The diagnoses were low back 
strain and degenerative disc disease of the lumbar spine.

VA medical records, dated from 1995 to 1999, show that the 
veteran was treated on several occasions during this period 
for his low back complaints.  Significant findings shown in 
the records from this period include the following:

The report of a May 1998 VA neurological examination shows 
that the veteran was diagnosed with chronic low back pain and 
that he displayed paravertebral muscle spasm and tenderness 
on palpation, especially on the left side.  He was intact on 
sensory examination except for a decrease to light touch 
sensation on his left lower extremity.  

The report of a June 1998 MRI study of the veteran's lumbar 
spine revealed the presence of severe degenerative arthritis, 
degenerative changes, and degenerative disc disease from the 
L1 to the L4 vertebrae, with posterior osteophytes and disc 
bulges at these levels, but without evidence of disc 
herniation.  The impression was multilevel canal stenosis 
secondary to osteophytes and bulging discs from L1 to L5 with 
no disc herniation.

The report of a July 1998 neurosurgery consultation shows 
that the veteran was diagnosed with spinal stenosis of his 
lumbar spine and complained of paresthesia and weakness of 
his lower extremity.

A review of the above evidence discloses that the veteran has 
been diagnosed with lumbar strain, lumbar facet arthropathy, 
degenerative disc disease of the lumbar spine and multilevel 
canal stenosis secondary to osteophytes and bulging discs 
from L1 to L5.  Service connection has been diagnosed only 
for lumbar strain.  In order to properly evaluate the 
service-connected disability, further development of the 
medical evidence is required in order to determine if any 
additional diagnoses are manifestations of or otherwise 
related to the service-connected lumbar strain and to 
differentiate symptomatology of the service-connected 
disability from that due to unrelated disability.

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should appropriately contact 
the veteran and request that he furnish 
the names of all medical care providers 
who have treated him for low back 
disability from October 1999 to the 
present.  After obtaining any necessary 
consent, the RO should obtain and 
associate with the claims folder copies 
of all treatment records.

2.  The RO should schedule the veteran 
for VA orthopedic and neurologic 
examinations in order to determine the 
severity of the service-connected lumbar 
strain and all symptomatology associated 
therewith.  The claims folder should be 
made available to the examiners for use 
in the study of the veteran's case.  All 
indicated tests should be conducted.  The 
examiners should obtain a detailed 
history from the veteran.  Based on a 
review of the claims folder and the 
examination results, each examiner should 
offer a medical opinion as to the 
probability that any current diagnosis or 
diagnoses (in addition to lumbar strain) 
are manifestations of or otherwise 
associated with the service-connected 
lumbar strain.  In the event that an 
examiner finds any diagnosis unrelated to 
lumbar strain, he/she should attempt to 
differentiate symptomatology of the 
unrelated diagnosis or diagnoses from 
symptomatology of lumbar strain.  The 
reasoning behind each conclusion reached 
should be explained in full.  

3.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if 
the requested examinations do not include 
all opinions requested, appropriate 
corrective action is to be taken.

4.  Thereafter, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


